Citation Nr: 0012126	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  98-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for HIV (human 
immunodeficiency virus)-related illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1982 to April 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in May 1999 when it 
was remanded for additional development including obtaining 
additional medical records, obtaining records from the Social 
Security Administration, and clarifying inconsistent 
statements made by the appellant.  The requested development 
has been completed.


FINDINGS OF FACT

1.  The appellant's claim for service connection for HIV-
related illness is plausible, and the RO has obtained 
sufficient evidence for an equitable disposition of this 
claim.

2.  HIV-related illness was not incurred during service.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for 
service connection for HIV-related illness, and VA has 
satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

2.  The appellant is not entitled to service connection for 
HIV-related illness.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records indicate that in 
January 1985 the appellant was noted to have bilateral 
anterior lymphadenopathy without tenderness.  The examiner 
diagnosed upper respiratory infection [URI]-probably viral.

In May 1985 the appellant was treated for complaints of a 
sore throat, swollen tonsils, and vomiting.  The examiner 
noted tonsillar hypertrophy and anterior and posterior 
cervical adenopathy.  The examiner's assessment was rule out 
[R/O] mononucleosis versus early strep throat versus viral 
pharyngitis.  The appellant was seen again the next day.  The 
examiner diagnosed probable viral pharyngitis and resolving 
mild volume contraction.  The appellant was examined again 
one day later.  The examiner diagnosed upper respiratory 
infection [URI].

In October 1985 the appellant was examined for complaints of 
a sore throat of two weeks duration.  The appellant denied 
any other ailments.  The examiner noted enlargement of the 
lymph nodes on the medial aspect of the appellant's neck.  
The examiner diagnosed sore throat.

In April 1986 the appellant stated that he did not desire a 
separation examination.  No examination was conducted.

Post service, in September 1989, the appellant attempted to 
enlist in the Army Reserve.  At the enlistment examination, 
the appellant tested positive for HIV.

In June 1993 the appellant was treated at a VA hospital.  The 
appellant was admitted with a chief complaint of increasing 
shortness of breath over the previous three weeks.  The 
appellant reported that, two months prior to admission, he 
had been treated by a local physician in McComb, Mississippi, 
for an upper respiratory infection, which had resolved 
without complications.  The appellant stated that, over the 
three weeks prior to admission, he experienced the onset and 
gradual worsening of shortness of breath and dyspnea on 
exertion.  He stated that he had had a subjective fever and a 
non-productive cough but no chills, night sweats, weight 
loss, or change in bowel habits.  He denied tuberculosis [TB] 
exposure, intravenous drug use, or homosexual activity.  He 
stated that he had actively engaged prostitutes while 
stationed in Germany.  He reported also a negative HIV test 
in 1983, although an annotation on the copy of the 
hospitalization report notes, "(?) no test in 1983."  On 
examination, the appellant reported also a white, flaky rash 
on his right leg two weeks previously and some odynophagia, 
mainly when food bolus reached his stomach.  The appellant 
was diagnosed with presumptive Pneumocystis carinii 
pneumonia, acquired immunodeficiency syndrome (AIDS), and 
oral candidiasis.

VA medical records show treatment of the appellant from 
January 1994 to June 1999 for diagnoses including AIDS.

In January 1995 the appellant was treated at a VA hospital.  
The examiner noted that the appellant had been diagnosed with 
AIDS in June 1993.

In April 1995 the appellant was treated at a VA hospital.  
The examiner noted that the appellant had been diagnosed with 
AIDS in June 1993.

In October 1995 the appellant was treated at a VA hospital.  
The appellant reported that he had been HIV positive for 
eight to ten years.

Private medical records, from the Family Practice Clinic in 
Osyka, Mississippi, show treatment of the appellant from 
January 1996 to May 1999 for various conditions including 
HIV.

On his November 1997 original claim, the appellant indicated 
that he was determined to be HIV positive in November 1992.  
He noted also, "Army = 1985= [Fort] Hood, Texas."

At a December 1997 VA HIV-related illness examination, the 
appellant reported that he had been diagnosed as HIV positive 
in the 1980s, although he could not recall when in the 1980s.  
The examiner diagnosed HIV/AIDS.

In his January 1998 notice of disagreement, the appellant 
stated that, in late 1994 [sic]or early 1995 [sic], while 
stationed at Fort Hood, Texas, he had received a letter 
directing him to report to the CDC at that base.  He stated 
that he was questioned, given a follow-up blood test, and 
advised to use a condom during any sexual contact.  He stated 
that the person who informed him of this was a Colonel Brown.

In his April 1998 substantive appeal, the appellant stated 
that, while he was stationed at Fort Hood, Texas, he had 
participated in a blood drive.  He stated that he later 
received a letter from the CDC at Fort Hood, which explained 
that he had tested positive for the HIV virus.  He stated 
that he was given an appointment to be re-tested.  He 
recalled that he went to Building 201 at Fort Hood.  He 
stated that a Colonel Brown had advised him to use a condom 
during sexual activity.  He stated that he was unsure when 
this had occurred but that he had been stationed at Fort Hood 
from 1984 to 1986.  He stated that his subsequent medical 
treatment in service consisted only of treatment for one 
episode of dehydration.  He stated that he had been placed on 
bed rest but not hospitalized for that illness.

In a July 1999 statement, the appellant stated that, while he 
was stationed at Fort Hood, Texas, he had participated in a 
blood drive.  He stated that, within a few weeks thereafter, 
he received a letter, which informed him that he had tested 
positive for the HIV virus.  He stated that he attended 
follow-up testing that was also returned as positive.  He 
stated that a Colonel Brown had advised him to use condoms 
during sexual relations to prevent transmission of the virus.  
He stated that these events occurred between 1994 and 1995 
[sic], when he was stationed at Fort Hood.

He stated also that the only time that he was ill while 
stationed at Fort Hood was for an episode of dehydration.  He 
stated that after service he attended two training exercises, 
one in New York and one in Texas, on reserve status.  He 
stated that he had later tried to enroll in the National 
Guard and was informed then that HIV was a disqualification 
from service.

He stated that he had received treatment at the VA facility 
in Jackson, Mississippi, after being diagnosed with AIDS.  He 
stated that he also received treatment from a nurse 
practitioner.  He provided records from the Family Practice 
Clinic, where he received that treatment.

A note in the claims folder dated in August 1999 indicates 
that 26 pages were copied from the veteran's Social Security 
Administration file.  The pages consist of a February 1997 
notice of continuing disability and associated documents, VA 
medical records, and the disability report completed in 
September 1993.

In September 1999 the appellant's claim was referred for a VA 
HIV-related illness examination.  The examiner and a VA 
infectious disease physician reviewed the appellant's claims 
folder, which included his service medical records, and his 
medical chart.  The doctors noted that in 1984 and 1985 the 
appellant had been treated several times for complaints of a 
sore throat and cervical adenopathy.  The infectious disease 
physician stated that "it was consistent with, but not 
necessarily diagnostic of, an acute HIV infection to manifest 
itself with recurrent sore throat and cervical adenopathy."  
He added that "[w]ithout serological studies it would be 
impossible, without pure speculation[], to state whether this 
was or was not the early manifestation of the [appellant's] 
HIV illness."  The physicians noted that no test, 
documenting the presence or absence of HIV illness during the 
appellant's active service, was found.

The infectious disease physician added that the symptomatic 
manifestation of the appellant's illness during the mid-1990s 
was consistent with infection of the appellant with HIV in 
the mid-1980s because the usual manifestation of symptomatic 
HIV is approximately ten years after infection.  The 
physician reiterated, however, that it was impossible to 
state with medical certainty that the appellant was infected 
with HIV during his time in service.


II.  Legal Analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(1999); see also Brewer v. West, 11 Vet. App. 228, 231 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 (1993)).

The appellant has a current diagnosis of HIV/AIDS.  The 
physicians at the September 1999 VA examination stated that 
the appellant's symptoms of sore throats and cervical 
adenopathy in 1984 and 1985 and the symptomatic manifestation 
of HIV illness in the mid-1990s were both consistent with HIV 
infection during the appellant's military service.  Assuming 
the credibility of this evidence, the claim must be said to 
be plausible, and therefore well grounded.

The appellant having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the appellant has been provided appropriate VA 
examinations.  The appellant's private and VA medical records 
have been obtained along with records from the Social 
Security Administration.  In accordance with the Board's 
Remand in May 1999, the RO attempted to clarify whether the 
appellant had been treated post service, at Fort Hood, Texas 
in 1994 or 1995, as opposed to during service in 1984 or 1985 
as stated in his April 1998 substantive appeal.  Although the 
appellant responded to the RO that he had been informed that 
he was HIV positive at Fort Hood in 1994 or 1995, it is 
apparent that the distinction of 1994 or 1995 versus 1984 or 
1985 was not made clear to the appellant.  The appellant 
would obviously not relate intentionally that he was informed 
in 1994 or 1995 that he was HIV positive because he had 
clearly been informed of that already in 1989, when he was 
disqualified from service in the Army Reserve, and again in 
June 1993, when he was diagnosed with AIDS.  Against this 
factual background, it is clear that the appellant intended 
to state that he was informed of his HIV positive status at 
Fort Hood in 1984 or 1985, before being told he was 
ineligible for reserve duty and before being diagnosed with 
AIDS.  This interpretation of the appellant's statements is 
also consistent with the time that the appellant was 
stationed at Fort Hood during service, as well as with his 
November 1997 claim and April 1998 substantive appeal which 
refer that event to 1984, 1985, or 1986.  To remand this case 
to attempt to obtain records from Fort Hood for 1994 or 1995 
would be a useless act.  In addition, because the appellant's 
service medical records, contained in his claims folder, 
already include records from his service at Fort Hood from 
1984 to 1986, a request directly to Fort Hood for records 
from that period is unnecessary.  Therefore, no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  Further, the RO's efforts have complied with 
the instructions contained in the May 1999 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As to the merits of the appellant's claim, the record 
includes some medical evidence favorable to his claim.  It 
also includes medical evidence that is not favorable to his 
claim.  Therefore, the Board must assess the weight of this 
evidence in rendering a decision including analysis of the 
credibility and probative value of the evidence, accounting 
for evidence which it finds to be persuasive or unpersuasive, 
and providing reasons for rejecting any evidence favorable to 
the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Board must also assess the credibility and weight to be 
given to the medical evidence before it.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The evidence is no 
longer presumed to be credible once an analysis of the claim 
on the merits is undertaken.

Evidence in support of the appellant's claim includes the 
appellant's statements that he was informed that he was HIV 
positive in 1984 or 1985, the October 1995 VA hospitalization 
report, and portions of the opinion from the VA examiners in 
September 1999.  Evidence not favorable to his claim includes 
portions of the opinion of the VA examiners in September 1999 
and the balance of the appellant's medical records.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection for HIV-related illness 
because the medical evidence unfavorable to a link between 
this condition and his period of military service is more 
persuasive and of greater weight than the medical evidence 
that is favorable to such a connection.

First, although the VA examiners in September 1999 stated 
that the treatment of the appellant for sore throats and 
cervical adenopathy in service was consistent with acute HIV 
infection, the physicians added that they were unable to 
state whether this was or was not the early manifestation of 
his HIV illness.  They stated that without serological 
studies, of which there are none, any opinion offered would 
be based on pure speculation.

Second, although the examiners stated that the fact that the 
symptomatic manifestation of his illness began in the mid-
1990s was consistent with him having incurred HIV infection 
approximately ten years previously during his military 
service, the physicians added that it would be impossible to 
state with medical certainty that the appellant was infected 
with HIV during his time in service.

Third, although the appellant states that he was informed in 
1984 or 1985 that he was HIV positive, the appellant was 
treated periodically for sore throats and adenopathy, as well 
as other conditions, from 1984 to 1985, and his service 
medical records contain no notation that he was HIV positive.  
In fact, in October 1985 the appellant denied that he had any 
ailments other than a sore throat.  The absence of any 
notation in the contemporaneous service medical records is 
more persuasive than the appellant's current recollection 
that he was informed in service that he was HIV positive.  
Although the purported original statement to the appellant in 
1984 or 1985 that he was HIV positive was made by a doctor, 
the present statement is the appellant's assertion and, as 
such, is insufficient to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("[T]he 
connection between what a physician said and a layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence.").

Finally, although the October 1995 VA hospitalization report 
indicates in the appellant's medical history that the 
appellant had been HIV positive for eight to ten years, which 
could place the appellant's HIV positive status within his 
period of service, mere transcription of lay history is not 
"competent medical evidence."  LeShore v. Brown, 8 Vet. 
App. 406 (1995).

The Board is cognizant of the fact that the appellant 
maintains that his HIV-related illness was incurred in 
service.  However, the appellant is not competent to render 
such an opinion.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative and of 
greater weight and, based on this evidence, finds as fact 
that the appellant's HIV-related illness was not incurred in 
service.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for HIV-related illness, and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
for application.  A reasonable doubt exists where there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102 (1999).  It is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Id.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Id.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the origin of the appellant's HIV-related illness.


ORDER

Entitlement to service connection for HIV-related illness is 
denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


